Citation Nr: 1115536	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  94-17 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis with obstructive pulmonary disease (COPD), to include on the basis of exposure to radiation or to herbicides.

2.  Entitlement to service connection for polycythemia vera, to include on the basis of exposure to radiation or to herbicides.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from October 1965 through September 1968.  This appeal initially came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, beginning in March 1992.  By a decision issued in July 1996, the Board denied the appeal.  

The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims.  By a decision issued in May 1998, the Court affirmed the Board's denial of service connection for rheumatic fever and emphysema.  The Court vacated the Board's denials of service connection for chronic bronchitis with COPD, and for polycythemia.  The Board remanded the claims on appeal in September 1998, in April 2004, and in July 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the service connection claims, the Board finds that additional development of the evidence is required.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.  The U.S. Court of Appeals for Veterans Claims (Court) also recently clarified that only substantial compliance, and not strict compliance, with the terms of an opinion request are required.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In any event, the Court routinely vacates Board decisions based on this situation.  Although, regrettably, it will result in additional delay in adjudicating this appeal, a Remand is required to ensure compliance with the Board's previous 2009 remand directives as to the development of the claims.  

Accordingly, the case is REMANDED for the following action:

1.  Remand directive #2 in the 2009 Remand directed the agency of original jurisdiction (AOJ) to obtain personnel records for the Veteran.  The RO accomplished this.  However, the Remand further stated, "If these records do not confirm that the Veteran was assigned to temporary duty in Vietnam or at White Sands, New Mexico, the Veteran has requested that payroll records be obtained."  The personnel record obtained do not confirm that the Veteran ever had a TDY assignment.  

The Veteran's pay records should be requested, after the Veteran identifies an approximate time period (year, and some portion of that year, either a month or months in which he believes the TDY may have been completed, or period of the year identified by the season (winter, spring, summer, or fall) or some other method of narrowing the period of pay records to be searched for a period of hazardous duty pay.  Then, the AOJ should contact the Defense Finance and Accounting Service (DFAS).  

2.  Paragraph #5 in the 2009 Remand directs that the RO request records from Dr. B.S., identified in the record as having seen the Veteran in 2002.  As the Remand paragraph noted, the Veteran argued that VA referred the Veteran to Dr. S. and that VA should know the address for Dr. S., who, the Veteran strenuously argued, was a specialist who worked for VA, at least for a time.  The 2009 Remand directed that, if VA was unable to find an address or location information for Dr. S., the Veteran should be asked to provide a current address.  

The record of development does not document that VA attempted to find an address for Dr. B.S. before requesting the Veteran to provide her address.  If VA determines that Dr. B.S. worked for VA, as the Veteran alleges, the AOJ should determine whether Dr. S's records may be obtained without further action by the Veteran.  The AOJ must document that VA administrative records have been searched to determine whether there are records of a current address or a past address for Dr. B.S.  

If an address for Dr. B.S. is located, but further action by the Veteran is required, the Veteran should be asked to authorize release of records from that location, or alternative location the Veteran wishes to identify.  IF VA has no record which establishes an address at which Dr. B.S. may be contacted for records, the Veteran should be notified of this finding, and asked to furnish both Dr. S's current address and authorization to release records to VA.  

3.  After the above development has been completed, if the RO or Veteran obtains or identifies any evidence which assists the Veteran to support either claim, afford the Veteran any additional assistance as directed by any contacted agency, or under 38 C.F.R. § 3.311, if the criteria for such development are met.   

4.  After all development required to consider the facts of the case on each intertwined basis have been considered, the Veteran should be afforded VA examination as required to adjudicate the claim on each basis.  

5.  Thereafter, again consider each claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


